COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Dr. Michael (Mikhail) Tyurin v. Hirsch & Westheimer, P.C.,
                            Michael D. Connor, and Jessica Levy

Appellate case number:      01-17-00014-CV

Trial court case number:    2016-45823-A

Trial court:                234th District Court of Harris County

        Appellant, Dr. Michael (Mikhail) Tyurin, filed suit against appellees, Hirsch &
Westheimer, P.C., Michael D. Connor, Jessica Levy (collectively “Appellees”), and
others in trial court cause number 2016-45823. On October 24, 2016, the trial court
signed an order severing all claims between Tyurin and Appellees into a separate lawsuit,
trial court cause number 2016-45823-A. Tyurin has filed an amended notice of appeal in
that proceeding. The Clerk of this Court has docketed the appeal as No. 01-17-00014-
CV, Dr. Michael (Mikhail) Tyurin v. Hirsch & Westheimer, P.C., Michael D. Connor,
and Jessica Levy.
       Accordingly, the Clerk of this Court is directed to copy the clerk’s record, filed on
December 21, 2016, and the 1st supplemental clerk’s record, filed on December 13, 2016,
in No. 01-16-00810-CV, and file the copies in No. 01-17-00014-CV. The Clerk also is
directed to make an entry in this Court’s records that appellant is allowed to proceed on
appeal without payment of costs. See TEX. R. APP. P. 20.1.
       Tyurin is directed to request the trial court clerk to prepare and file a supplemental
clerk’s record containing any additional items necessary to this appeal and not included
in the clerk’s record or first supplemental clerk’s record filed in No. 01-16-00810-CV.
Any clerk’s record or supplemental clerk’s record is due to be filed, at no cost to Tyurin,
no later than February 10, 2017. See TEX. R. CIV. P. 145; TEX. R. APP. P. 35.1.
        On January 20, 2017, before a clerk’s record was filed in this appeal, Tyurin
submitted an appellant’s brief. The brief, however, does not contain any “record
references” or “a clear and concise argument for the contentions made, with appropriate
citations to authorities and the record.” TEX. R. APP. P. 38.1(d), (g), (i). Accordingly, we
STRIKE “Appellant’s Brief on the Merits” filed on January 20, 2017. Tyurin is
notified that his brief is not due to be filed until 30 days after the clerk’s record and
any supplemental clerk’s record are filed in this appeal and must comply with all
requirements of Texas Rule of Appellate Procedure 38.1.1 See TEX. R. APP. P. 38.1,
38.6(a). Appellees’ brief will be due within 30 days after appellant’s brief is filed. See
TEX. R. APP. P. 38.6(b).

       Tyurin’s motion to exceed page limits for appellant’s brief, filed on January 20,
2017, is dismissed as moot.

      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                                                Acting for the Court


Date: January 24, 2017




1
     On November 6, 2017, the court reporter notified the Clerk of this Court that there is no
     reporter’s record.